EXAMINER’S COMMENT
                                                        
Allowable Subject Matter
Claims 1, 7, and 8 are allowed.
The following is an examiner's statement of reasons for allowance:  
Claims 1, 7, and 8 when considered as a whole, are allowable over the prior art of record.
Specifically, the prior art of record, taken individually or in combination, does not clearly teach or suggest the combination of the following features:
“a professional user virtual camera video creation unit configured to create a virtual camera video by one or more professional users accustomed to the setting of the viewpoint of the virtual camera;
an automatic virtual camera video creation unit configured to create a virtual camera video for which a position of the virtual camera is automatically set by a computer; and
a transmission unit configured to transmit the virtual camera video created by the one or more professional users and the virtual camera video for which the position of the virtual camera is automatically set by the computer to the user terminal, wherein the determination unit makes a two-stage determination,
in a first stage, when the accepting unit accepts that a viewpoint setting image is opened a first predetermined number of times or more within a predetermined time, the determination unit determines that the user needs assistance in setting the viewpoint,

when the determination unit determines that the user needs the assistance in the setting the viewpoint, the switching unit switches the user terminal so as to display a professional user selection screen thereon,
when the user selects one professional user from the professional user selection screen, the switching unit switches the user terminal of the user so as to display a video of the selected professional user thereon, and
when the user does not select any professional user from the selection screen, the switching unit switches the user terminal of the user so as to display an overhead view video thereon, and urges the user to re-set the viewpoint” as recited in claim 1 and similarly in claims 7 and 8. 
   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOI H TRAN whose telephone number is (571)270-5645. The examiner can normally be reached 8:00AM-5:00PM PST FIRST FRIDAY OF BIWEEK OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.